Citation Nr: 0638001	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-13 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Law Clerk


INTRODUCTION

The veteran had active service in the United States Army from 
June 1963 to June 1966, to include active duty in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The case has previously been before the Board for review and 
was remanded in March 2006 to satisfy recent jurisprudential 
notice requirements, as well as for further evidentiary 
development.


FINDING OF FACT

The veteran's tinnitus was first diagnosed many years after 
service and the only competent evidence that addresses the 
question of a service onset date or a link to some event of 
service, to include acoustic trauma, weighs against the 
claim.


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a March 2003 letter, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claim.  The veteran was specifically informed as to what 
evidence he was to provide and to what evidence VA would 
attempt to obtain on his behalf.  The Board also finds that 
the veteran was fully notified of the need to give VA any 
evidence pertaining to his claim.  The VA letter advised the 
veteran to let VA know of any information or evidence in his 
possession which would aid in the substantiation of his 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
was accomplished in this case.  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128, 129 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (due process concerns with respect to 
VCAA notice must be pled with specificity) see also Overton 
v. Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 
2006).

In compliance with the Board's March 2006 remand, the veteran 
was notified of the evidence necessary to establish an 
increase in disability rating and the effective date of award 
should service connection be granted for his claim as 
required by judicial precedent.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  Furthermore, a medical examination was obtained, 
which included a competent opinion addressing the question of 
whether the veteran's tinnitus began during service or as the 
result of in-service exposure to excessive noise.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
 
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A.  § 1110; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Analysis

The veteran served as a utility lineman in the U.S. Army.  He 
contends, in essence, that his exposure to excessive noise 
while on active duty, to include his service in the Republic 
of Vietnam, caused him to develop bilateral tinnitus.  

The service medical records do not show an ear disorder of 
any kind, to include tinnitus.  The veteran's separation 
physical examination, dated in April 1966, included a normal 
clinical evaluation of his ears.  

The earliest indication of tinnitus comes in the form of a 
July 2003 private audiologist's report, approximately 27 
years after service.  In this report, the veteran was 
diagnosed with intermittent bilateral tinnitus, and the 
examiner noted that the veteran had a history of noise 
exposure, without hearing protection, both during and after 
service.  Additionally, audiometric testing revealed a mild 
to moderate sensorineural hearing loss and excessive ceriman, 
bilaterally.  There is thus medical evidence of a current 
diagnosis of bilateral tinnitus, albeit first shown many 
years after service, and the Board does not dispute the 
veteran's allegation of exposure to excessive noise during 
service.  The question that remains is whether there is 
competent evidence of a nexus between the veteran's tinnitus 
and any incident of service. 

This case has previously been before the Board for review.  
In a March 2006 remand, the Board found the evidence of in-
service noise exposure sufficient enough to warrant a 
comprehensive VA audiology examination to determine the 
etiology of the veteran's tinnitus.  The veteran was afforded 
this examination in August 2006.  In the examination report, 
based on a claims file review, the audiologist confirmed the 
in-service noise exposure as well as listing extensive post-
service noise in the veteran's work environment.  The veteran 
complained that his tinnitus is stronger in the left ear than 
the right, and the examiner noted that there are no objective 
means to verify tinnitus.  After examining the veteran, he 
was found to not meet the thresholds for a hearing disability 
under VA guidelines.  See 38 C.F.R. § 3.385.  More 
significantly, the audiologist made note of the veteran's 
civilian hazardous noise exposure, including "working in 
shipyards, welding, and building boats" and that due to 
these environmental factors, the veteran's tinnitus was 
"more likely related to civilian noise exposure" than in-
service acoustic trauma.  

In light of the foregoing, the Board concludes that the 
requirements for service connection are not met in this case.  
While the veteran does have current tinnitus, the weight of 
the competent medical evidence of record shows that the 
source of this disorder comes from post-service noise 
exposure rather than any incident or event during service.  
The only supportive evidence for the veteran's contention 
regarding the contended causal relationship comes from his 
own lay statements.  As he has not been shown to possess the 
medical knowledge or credentials necessary to render such an 
opinion, his assertions do not carry a significant probative 
weight.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu, supra.  

In summary, the veteran's tinnitus was first diagnosed many 
years after service and the only competent evidence that 
addresses the question of a service onset date or a link to 
some event of service, to include acoustic trauma, weighs 
against the claim.
In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  38 U.S.C.A. § 
5107(b); see also, e.g., Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). 


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


